Citation Nr: 0703811	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-12 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel









INTRODUCTION

The veteran had active service from November 1941 to April 
1942 and from August 1945 to June 1946.  The veteran died in 
March 1983.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, which denied 
reopening a claim for entitlement to service connection for 
the cause of the veteran's death.  In a May 2004 Board 
decision, the Board denied reopening the claim for service 
connection for the cause of the veteran's death.

The appellant appealed the May 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2006 Order, the Court set aside the Board's May 
2004 decision and remanded this case to the Board for 
readjudication.  


FINDINGS OF FACT

1.  In a June 1985 decision, the Board denied service 
connection for the cause of the veteran's death.

2.  Evidence received since the Board's June 1985 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the appellant's claim.



CONCLUSIONS OF LAW

1.  The June 1985 Board decision, which denied entitlement to 
service connection for the cause of the veteran's death, is 
final.  38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. § 19.104 
(1984).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death has not been received.  38 U.S.C.A. § 7104(b) 
(West 2002);  38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice which 
informs the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  In what can be considered a fourth 
element of the requisite notice, the Court further held that, 
under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence in her possession that pertains to the 
claim.  Id. at 120-21.  The Court has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the claimant 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the appellant 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the appellant is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 
2006), which held that VA must examine the basis for a denial 
of a previously disallowed claim and provide the veteran with 
notice of the evidence of service connection found lacking in 
the previous denial.  Kent at 10.   

In this case, the claim was received prior to the enactment 
of the VCAA.  However, in a January 2002 letter to the 
appellant, the RO provided notice of the evidence required to 
substantiate a claim for service connection for the cause of 
the veteran's death.  This letter explained VA's duty to 
assist the appellant in the development of her claim and 
described what evidence VA was responsible for obtaining and 
what evidence VA would assist her in obtaining.  This letter 
also advised her to submit any pertinent evidence in her 
possession.  This letter complied with the timing 
requirements of Pelegrini, as it was provided prior to the 
initial adjudication of the appellant's claim.

While the January 2002 letter did not notify the appellant of 
the requirement of new and material evidence, the June 2002 
rating decision and the March 2003 statement of the case did 
inform the appellant that new and material evidence would be 
required to reopen the previously denied claim for service 
connection for the cause of the veteran's death.   The June 
2002 rating decision notified the appellant that service 
connection was previously denied because treatment for 
osteomyelitis was first shown many years after service and 
because there was no medical evidence relating osteomyelitis 
to service.  Additionally, the statement of the case informed 
the appellant that the claim could only be reopened upon 
submission of evidence that the death-causing condition began 
during service or was caused during service.  The Board 
therefore concludes that the appellant has been notified of 
the evidence found lacking in her claim and that any defect 
in timing of such notice was harmless error.

Regarding the duty to assist, the RO made reasonable efforts 
to obtain the records identified by the appellant.  The 
record in this case includes the veteran's service medical 
records and relevant post-service records.  The appellant 
indicated that she did not wish to have a hearing.  The 
appellant has not identified any outstanding evidence.  Given 
the foregoing, the Board concludes that the VCAA requirements 
have been satisfied.  The appellant has been fully notified 
of the evidence required to substantiate her claim, and VA 
has fulfilled the duty to assist in the development of the 
claim.

II.  Analysis of Claim

In a June 1985 decision, the Board denied service connection 
for the cause of the veteran's death.  In deciding the claim, 
the Board considered: the veteran's service medical records, 
post-service medical records and the veteran's death 
certificate.  The Board found that the service medical 
records were negative for any treatment of osteomyelitis or 
peripheral vascular disease.  The Board also found that post-
service examinations dated in 1961 were negative for any 
findings of osteomyelitis or peripheral vascular disease.  
The Board concluded that osteomyelitis was not present during 
service or for many years after service and that the evidence 
of record did not establish an etiological relationship 
between the veteran's service-connected gunshot wounds and 
the subsequent development of osteomyelitis.

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted or that another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).  The appellant filed a motion for reconsideration, 
which was denied in September 2004.  The Board's June 1985 
decision is therefore final.  38 U.S.C.A. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1984).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred during or aggravated by active service was the 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. 
§ 3.312 (a).  In order to constitute the principal cause of 
death, the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active service. 38 U.S.C.A. §§ 1110, 1131. That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).
  
A claim that has been disallowed by the Board may not be 
reopened except upon the submission of new and material 
evidence.  38 U.S.C.A. § 7104(b) (West 2002).  Once a claim 
is reopened, the adjudicator must review it on a de novo 
basis, with consideration given to all of the evidence of 
record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  For claims filed prior to August 29, 
2001, as in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (2000).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final denial 
of the appellant's claim on any basis.  Evans, 9 Vet. App. at 
273.  This evidence is presumed credible for the purposes of 
reopening an appellant's claim, unless it is inherently false 
or untrue or, if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  

Evidence submitted since the prior denial includes affidavits 
from private physicians, affidavits from comrades who 
reportedly served with the veteran and statements from the 
appellant and treatment records from Veteran's Memorial 
Hospital, pertaining to treatment in 1971 and 1972.   With 
the exception of the treatment records from Veterans Memorial 
Hospital, which are duplicative of records that were 
previously considered by the Board, this evidence is new.  
However, this evidence is not material to the appellant's 
claim.    

The appellant has submitted affidavits from several private 
physicians.  An affidavit from a Dr. Anuneovo states that the 
veteran was hospitalized for treatment of osteomyelitis in 
September 1947.  Another affidavit from a Dr. Agustin, 
submitted in 2002, states that the veteran underwent 
treatment in August 1942 for an infected wound of the small 
toe with erosion of bone.  Neither of these affidavits are 
material to the appellant's claim.  Dr. Agustin's affidavit 
is not material to the question of service connection for the 
cause of the veteran's death, as it does not establish a 
relationship between osteomyelitis and a service-connected 
condition but instead pertains to an infected wound and bone 
erosion in the toe, for which the veteran was not service-
connected.  Furthermore, there are no clinical records to 
substantiate the claimed treatment.  These affidavits are 
plainly contradicted by evidence that was of record at the 
time of the prior denial, including a 1960 report of VA 
examination which contains no diagnosis or findings of 
osteomyelitis, and the death certificate, which notes a five 
year period between the onset of osteomyelitis and the 
veteran's death in 1983.  These medical affidavits are not 
competent evidence for the purpose of establishing that the 
veteran incurred osteomyelitis during service or as a result 
of a service-connected disability and can therefore not serve 
as material evidence for the purpose of reopening the 
appellant's claim.  
  
A medical certificate from Marcopper Medical Center, received 
by the RO in March 2002, states that the veteran underwent 
treatment in August 1982 for osteomyelitis, peptic ulcer, 
degenerative heart disease and malnutrition.  This 
certificate is also not material to the appellant's claim, as 
it does not provide any evidence of a relationship between 
osteomyelitis and the veteran's service.   

Other evidence received since the prior denial includes a 
joint affidavit from two comrades who reportedly served with 
the veteran, dated in July 1992, which asserts that the 
veteran incurred a bone infection, heart disease, ulcer and 
pulmonary disease as a result of a bullet wound sustained 
during service.  Evidence that requires medical knowledge 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
statements such as these are not new and material evidence 
and cannot serve to reopen a previously denied claim.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).  

The Board finds that the evidence received since June 1985 is 
either cumulative or not material to the question of whether 
the veteran's death was caused by a service-connected 
disability.  More specifically, the newly submitted evidence 
fails to establish that the veteran was treated during 
service for any of the conditions that caused or contributed 
to his death, and similarly fails to establish a nexus 
between the veteran's service and the conditions that caused 
or contributed to his death.  The lack of such evidence 
formed the basis for the prior denial.  In the absence of new 
and material evidence, the appellant's claim to reopen must 
be denied.


ORDER

New and material evidence not having been received, reopening 
of a claim of entitlement to service connection for the cause 
of the veteran's death is denied.


____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


